 1 RIMON, P.C.
   Karineh Khachatourian (SBN 202634)
 2 karineh.khachatourian@rimonlaw.com
   Phillip K. Wang (SBN 186712)
 3
   phillip.wang@rimonlaw.com
 4 Nikolaus A. Woloszczuk (SBN 286633)
   nikolaus.woloszczuk@rimonlaw.com
 5 2479 E. Bayshore Road, Suite 210
   Palo Alto, CA 94303
 6 Telephone: (650) 461-4433

 7 Facsimile: (650) 461-4433

 8   Attorneys for Defendant,
     BARRACUDA NETWORKS, INC.
 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13
     OPTRICS INC.,                                          Case No. 17-cv-04977-RS
14
                           Plaintiff,                       STIPULATION AND AMENDED
15
                                                            SCHEDULING ORDER AS
16         v.                                               MODIFIED BY THE COURT

17 BARRACUDA NETWORKS, INC., a Delaware
   Corporation, and DOES 1 through 10, inclusive,
18

19                         Defendant.

20

21

22

23

24

25

26

27

28


                STIPULATION AND [PROPOSED] AMENDED SCHEDULING ORDER; CASE NO. 17-CV-04977-RS
 1          Pursuant to Civil Local Rule 7-12, Plaintiff Optrics Inc. (“Optrics” or “Plaintiff”) and

 2 Defendant Barracuda Networks, Inc. (“Barracuda” or “Defendant”) (collectively “Parties”), by

 3 and through their undersigned counsel, hereby state and stipulate as follows (the “Stipulation”):

 4          WHEREAS, there have been three scheduling modifications since the Court entered the

 5 Case Management Scheduling Order on August 30, 2018 (D.I. 72);

 6          WHEREAS, on January 6, 2020, (D.I. 167), the Court issued its Order Granting Motion to
 7 Modify Scheduling Order (“Scheduling Order”) as to the deadlines for the completion of non-

 8 expert discovery, the designation and exchange of expert reports, the completion of expert

 9 discovery, the dispositive motion hearing deadline, the pretrial conference, and trial;

10          WHEREAS, under the Scheduling Order, Optrics is required to designate its expert(s) and
11 serve its opening/affirmative expert report(s) by March 31;

12          WHEREAS, under the Scheduling Order, Barracuda is required to designate its rebuttal
13 expert(s) and serve its rebuttal expert report(s) by April 20;

14          WHEREAS, after entry of the Scheduling Order, Barracuda learned for the first time on
15 January 14, 2020 that its expert witness has a long-planned, pre-paid personal trip out of the

16 country from March 28 to April 12;

17          WHEREAS, Barracuda’s expert will be unavailable to work on this matter when Optrics
18 serves its opening/affirmative expert report on March 31, and will not be available until April 13

19 at the earliest to review and analyze the opening/affirmative expert report and to prepare a

20 rebuttal expert report that is due on April 20;

21          NOW, THEREFORE, the Parties hereby jointly request the modified schedule as set forth
22 below:

23                                     Proposed Revised Schedule
24            Description               Current Date from Court’s           Parties’ Proposed Date
                                            Scheduling Order
25
      Completion of Non-Expert                   2/20/2020                         No change
26    Discovery
27
      Designation of Experts and                 3/31/2020                          4/7/2020
28    Opening/Affirmative Expert

                                                      1
                STIPULATION AND [PROPOSED] AMENDED SCHEDULING ORDER; CASE NO. 17-CV-04977-RS
 1   Reports
 2   Designation of Rebuttal                    4/20/2020                            5/20/2020
 3   Experts and Rebuttal Expert
     Reports
 4
     Completion of Expert                        5/1/2020                             6/1/2020
 5
     Discovery
 6
     Dispositive Motion Hearing                 7/16/2020                            8/13/2020
 7
     Final Pretrial Conference                  9/23/2020                            10/21/2020
 8

 9   Trial                                      10/5/2020                            11/2/2020

10

11           IT IS STIPULATED AND AGREED, by and between Plaintiff and Defendant, by and

12 through their respective undersigned attorneys, as to the above.

13

14                                                        Respectfully submitted,
15                                                        LAW OFFICES OF HERBERT L.
                                                          TERRERI, APC
16
     Dated: January 21, 2020                    By:       /s/ Herbert L. Terreri
17                                                        Herbert L. Terreri
                                                          Grace Neibaron
18
                                                          Attorneys for Plaintiff,
19                                                        OPTRICS INC.
20

21                                                        RIMON, P.C.

22
     Dated: January 21, 2020                    By:       /s/ Karineh Khachatourian
23                                                        Karineh Khachatourian
                                                          Phillip K. Wang
24                                                        Nikolaus A. Woloszczuk

25                                                        Attorneys for Defendant,
                                                          BARRACUDA NETWORKS, INC.
26

27

28

                                                      2
                STIPULATION AND [PROPOSED] AMENDED SCHEDULING ORDER; CASE NO. 17-CV-04977-RS
 1                             ORDER [AS MODIFIED BY THE COURT]

 2         Pursuant to the Parties’ stipulation, and for good cause shown, the Court orders that

 3         1.      The disclosure and discovery of expert witnesses shall proceed as follows:

 4                     a. On or before April 7, 2020, the Parties shall designate experts and submit

 5                         opening/affirmative expert reports in accordance with Federal Rule of

 6                         Civil Procedure 26(a)(2).

 7                     b. On or before May 20, 2020, the Parties shall designate their rebuttal

 8                         experts and submit rebuttal expert reports in accordance with Federal Rule

 9                         of Civil Procedure 26(a)(2).

10                     c. On or before June 1, 2020, all discovery of expert witnesses pursuant to

11                         Federal Rule of Civil Procedure 26(b)(4) shall be completed.

12         2.      The Dispositive Motion Hearing will be set for August 13, 2020.

13         3.      The Final Pretrial Conference will be set for October 21, 2020 at 10:00 am.

14         4.      Jury Selection/Trial is set for November 2, 2020 at 9:00 am.

15

16

17

18         PURSUANT TO STIPULATION, IT IS SO ORDERED.

19

20
     Dated: January 21, 2020                               By:
21                                                               The Honorable Richard Seeborg
22

23

24

25

26

27

28

                                                       3
                STIPULATION AND [PROPOSED] AMENDED SCHEDULING ORDER; CASE NO. 17-CV-04977-RS
 1                                           ATTESTATION

 2          I, Karineh Khachatourian, am the ECF user whose credentials were utilized in the

 3 electronic filing of this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest

 4 that Herbert L. Terreri concurred in the filing of this document.

 5

 6                                                       /s/ Karineh Khachatourian
                                                         Karineh Khachatourian
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
               STIPULATION AND [PROPOSED] AMENDED SCHEDULING ORDER; CASE NO. 17-CV-04977-RS
